     Case 5:19-cv-02441-GJS Document 19 Filed 07/10/20 Page 1 of 1 Page ID #:416


1    \
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
9
                                 EASTERN DIVISION
10
     GINA ANN JOROMAT,                         ) No. 5:19-cv-02441-GJS
11                                             )
           Plaintiff,                          ) [PROPOSED]
12                                             )
                  v.                           ) JUDGMENT OF REMAND
13                                             )
                                               )
14   ANDREW SAUL,                              )
                                               )
15   Commissioner of Social Security,          )
                                               )
16         Defendant.                          )
17
18         The Court having approved the parties’ Stipulation to Voluntary Remand

19   Pursuant to Sentence 4 of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation
20   of Remand”) lodged concurrent with the lodging of the within Judgment of Remand.
21         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
22   captioned action is remanded to the Commissioner of Social Security for further
23   proceedings consistent with the Stipulation of Remand.
24
25   DATED: July 10, 2020
26                                         GAIL J. STANDISH
27                                         UNITED STATES MAGISTRATE JUDGE
28
